EXHIBIT 10.2


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of _______ __, 2012, is made
by and between Intellicell Biosciences, Inc., a Nevada corporation (“Company”),
and each of the purchasers listed on Schedule A annexed hereto (individually, a
“Purchaser” and collectively, the “Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Purchasers, and the
Purchasers desires to exchange with the Company, securities of the Company as
more fully described in this Agreement.


WHEREAS, in February 2012, the Purchasers entered into securities purchase
agreements (the “Purchase Agreement”) with the Company pursuant to which the
Company sold (i) an aggregate of 2,100,000 shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), (ii) class A warrants to
purchase an aggregate of 4,080,000 shares of Common Stock (the “Class A
Warrants”), and (iii) class B warrants to purchase an aggregate of
4,080,000 shares of Common Stock (the “Class B Warrants” and together with the
Class A Warrants, the “Warrants”), for aggregate gross proceeds of $2,600,000,
which consisted of $2,100,000 of cash and the exchange and cancelation of a
promissory note (bearing principal and interest totaling $500,000) and a
warrant;


WHEREAS, the Company and the Purchasers wish to exchange the Warrants for shares
of Common Stock, New Class A Warrants (as defined below) and New Class B
Warrants (as defined below), of the Company in consideration for the Purchasers
agreeing to modify the Warrants in certain respects, including, but not limited
to, reducing the exercise price, amending the definition of Exempt Issuance and
removing the price protection adjustment provision;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
 
 
1

--------------------------------------------------------------------------------

 


1.             Terms of the Exchange. The Company and the Purchasers agree that
the Purchasers will exchange the Warrants in exchange for (i) such number of
shares of the Company’s Common Stock as set forth next to such Purchaser’s name
on Schedule A annexed hereto (collectively, the “Shares”) (ii) a new series A
warrant to purchase such number of shares of Common Stock as set forth next to
such Purchaser’s name on Schedule A annexed hereto at an exercise price of
seventy-five cents ($0.75) per share, substantially in the form annexed hereto
as Appendix A (collectively, the “New Series A Warrants”) and (iii) a new series
B warrant to purchase such number of shares of Common Stock as set forth next to
such Purchaser’s name on Schedule A annexed hereto at an exercise price of
seventy-five cents ($0.75) per share, substantially in the form annexed hereto
as Appendix B (collectively, the “New Series B Warrant” and together with the
Shares and New Series A Warrants, the “New Securities”).
 
2.             Amendment Agreement.  Concurrent with the execution of this
Agreement, the Company and Purchasers have agreed to enter into an amendment
agreement to the Purchase Agreement, substantially in the form annexed hereto as
Appendix C.


3.            Closing. Upon satisfaction of the conditions set forth herein, a
closing shall occur at the principal offices of the Company, or such other
location as the parties shall mutually agree. At closing, Purchaser shall
deliver its Warrants to the Company and the Company shall deliver to such
Purchaser a certificate evidencing the Shares, the New Series A Warrant and the
New Series B Warrant in the name(s) and amount(s) as indicated on Schedule A
annexed hereto.  Upon closing, any and all obligations of the Company to
Purchaser under the Warrants shall be fully satisfied, the Warrants shall be
terminated and Purchaser will have no remaining rights, powers, privileges,
remedies or interests under the Warrants.


 
4.
Further Assurances

 
. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


5.             Representations and Warranties of the Purchaser. Each Purchaser
represents and warrants as of the date hereof and as of the closing to the
Company as follows:


a.           Authorization; Enforcement. The Purchaser has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Purchaser and no further action is required by the Purchaser.  This Agreement
has been (or upon delivery will have been) duly executed by the Purchaser and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
b.                      Tax Advisors. Such Purchaser has reviewed with its own
tax advisors the U.S. federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, such Purchaser relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. The Purchaser understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


c.            Own Account.  Each Purchaser agrees and acknowledges that the New
Securities shall be “restricted securities” and must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration, including Rule 144, is available.  Furthermore, each Purchaser and
is acquiring the New Securities as principal for its own account and not with a
view to or for distributing or reselling such New Securities or any part thereof
in violation of the Securities Act or any applicable state securities law, has
no present intention of distributing any of such New Securities in violation of
the Securities Act or any applicable state securities law, has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such New Securities in violation of the Securities
Act or any applicable state securities law and is acquiring the New Securities
hereunder in the ordinary course of its business


d.            Purchaser Status.  Each Purchaser acknowledges that he/she/it is
an “accredited investor’ within the meaning of Regulation D, Rule 501(a),
promulgated by the Securities and Exchange Commission under the Securities Act
and shall submit to the Company such further assurances of such status as may be
reasonably requested by the Company.


e.            Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the New Securities, and
has so evaluated the merits and risks of such investment.  Such Purchaser is
able to bear the economic risk of an investment in the New Securities and, at
the present time, is able to afford a complete loss of such investment.


5.            Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchaser:


a.           Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
of the Company or the Company’s stockholders in connection therewith.  This
Agreement has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


6. Release by the Purchaser.  In consideration of the foregoing, the Purchaser
releases and discharges Company, Company’s officers, directors, principals,
control persons, past and present employees, insurers, successors, and assigns
(“Company Parties”) from all actions, cause of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, which against Company Parties ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever,
whether or not known or unknown, from the beginning of the world to the day of
the date of this Release arising under the Warrants.  It being understood that
this Section shall be limited in all respects to all matters arising under or
related to the Warrants.


7.           Miscellaneous.


a.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.


b.           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed under the laws of the State of New York
without regard to the choice of law principles thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York located in The City of New York, Borough
of Manhattan for the adjudication of any dispute hereunder or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
3

--------------------------------------------------------------------------------

 
 
c.           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
d.           Counterparts/Execution.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
e.           Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Purchaser by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.


f           Expenses.  The parties hereto shall pay their own costs and expenses
in connection herewith.



g.           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the parties with regard to the subject matter hereof
and thereof, superseding all prior agreements or understandings, whether written
or oral, between or among the parties.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
h.           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.


i.           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.


j.            Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 

  INTELLICELL BIOSCIENCES, INC.          
 
By:
        Name: Steven A. Victor       Title:  Chief Executive Officer          

 


 
********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOW]
 
 
 
 
 
5

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO SVFC EXCHANGE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: _____________________________________________
Signature of Authorized Signatory of Purchaser: ______________________
Name of Authorized Signatory: ____________________________________
Title of Authorized Signatory: _____________________________________
Email Address of Authorized Signatory: _____________________________
Fax Number of Authorized Signatory: _______________________________




[SIGNATURE PAGES CONTINUE]
 
 
 
 
 
6

--------------------------------------------------------------------------------

 




SCHEDULE A
 
Purchaser
Aggregate Number of Class A Warrants
 
 
Aggregate Number of Class B Warrants
 
Aggregate Number of New Class A Warrants to Be Issued
 
Aggregate Number of New Class B Warrants to Be Issued
 
Aggregate Number of Shares of Common Stock to Be Issued
                                                                               
                                                                               
                                                                   

 
 

 
 
 
7